Citation Nr: 0431823	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
discogenic disease L4-L5 and L5-S1.

2.  Entitlement to an evaluation in excess of 30 percent for 
a mood disorder with depression.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

3.  The veteran's back disability is currently manifested by 
subjective complaints of severe pain and limitation of 
motion; objective findings include muscle spasm, limitation 
of motion, and evidence of sciatic neuropathy. 

4.  The overall impairment due to discogenic disease more 
nearly approximates pronounced intervertebral disc syndrome.

5.  The veteran's psychiatric symptoms are consistent with no 
more than occasional decrease in work efficiency.

6.  The veteran is not shown to have flattened affect, panic 
attacks, difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking, or 
disturbance of motivation and mood.

7.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 60 percent, but no 
more, for discogenic disease L4-L5 and L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

2.  The criteria for an evaluation in excess of 30 percent 
for a mood disorder with depression have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Codes (DCs) 9433, 9440 (2003).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

I.  Entitlement to an Evaluation in Excess of 40 Percent for 
Discogenic Disease L4-L5 and L5-S1

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "old disc 
regulations" and the "old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DCs 5295-5293 (lumbosacral strain, 
intervertebral disc syndrome).  The Board will also consider 
DCs 5003, 5010, 5289, and 5292, for arthritis, lumbar 
ankylosis, and limitation of motion under the pre-amended 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Legal Analysis:  After reviewing the applicable pre-amendment 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 60 
percent evaluation, but no more, for the veteran's lumbar 
spine disability is currently warranted.  

Specifically, in an August 2000 VA examination, the veteran 
related back pain since 1983-84 with increasing symptoms.  He 
reported three to four acute exacerbations in his back per 
year and noted that it would take him 1-1/2 hours to loosen his 
stiff back in the mornings.  He worked 40 hours per week but 
had been to the Emergency Room in January 2000 for acute back 
pain.  He complained that he did not sleep well and had no 
sex life because of back pain.  

Physical examination revealed that the veteran stood listing 
to the right.  There was straightening of the lumbar 
curvature, paraspinal muscle spasm, and mild tenderness on 
palpation.  He grunted while removing his socks and shoes, 
verbalized pain with heel and toe walking, and had difficulty 
getting on the examination table.  Knee and ankle jerks were 
2+ bilaterally, sensory examination showed diminished light 
touch on both feet and the lateral sides of the legs.  Range 
of motion was reported as flexion to 45 degrees, extension to 
35 degrees with relief of back pain, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees with pain on 
the right side.  A previous X-ray reportedly showed 
discogenic disease, degenerative disc and joint disease of 
the lumbar spine at L5-S1.  The final diagnosis was 
degenerative disc and joint disease of the lumbosacral spine, 
L5-S1.

In an August 2001 pain consultation report, the veteran 
related a history of increasing back pain over the past one 
year, radiating to his left posterior thigh to the knee.  He 
complained of pain in his left hand, which he attributed to 
his back, and pain in both ankles, his right foot, his left 
shoulder, and his elbow.  He reported that he could not 
sleep, was depressed, had lack of motivation, and low self-
esteem.

Physical examination revealed that he walked very slowly with 
a cane and expressions of pain.  He had difficulty removing 
his shoes and socks, could not heel and toe stand well, and 
was standing at pelvis level.  Range of motion was reported 
as flexion to 20 degrees, lateral bending to 10 degrees, 
bilaterally, rotation to 10 degrees, bilaterally, and 
extension to 5 degrees, all without spasm or splinting.  
There were no specific areas of tenderness in the lumbar 
spine.  Straight leg raises were positive for pain, and he 
had weakened motor strength to the lower extremities.  X-rays 
reported showed no significant abnormality but a slight 
narrowing of the disc space at L4-5 and L5-S1.  An MRI 
reportedly showed an L2-3 disc herniation and an L3-4 disc in 
the left lateral area extending into the left lateral 
foramen.  There was no definite evidence of neurologic 
abnormality to correlate with the MRI findings.  

Taken together, the on-going complaints of pain, paraspinal 
muscle spasm in the lumbar area, severe limitation of motion, 
and objective evidence of sciatic radiculopathy more nearly 
approximates a 60 percent rating under DC 5293.  As such, 
considering the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the overall pathology more nearly approximates 
pronounced intervertebral disc syndrome, warranting 
assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable pre-amendment diagnostic 
code.  

In evaluating the lumbar spine disability, the Board notes 
that the recent clinical findings do not disclose that the 
veteran has a complete bony fixation of the lumbar spine; 
therefore, there is no basis on which to grant a higher 
evaluation under DC 5289.  Moreover, even if the veteran 
demonstrated unfavorable ankylosis of the lumbar spine, no 
higher than a 60 percent evaluation would be available under 
DC 5289.  Further, an evaluation higher than 60 percent is 
not available under either DC 5292 (limitation of motion) or 
DC 5295 (lumbosacral strain).  In addition, this rating 
contemplates any arthritis or arthritic changes that may be 
present.  Finally, the Board notes that a 60 percent 
evaluation is the highest evaluation available under DC 5293 
(intervertebral disc syndrome).  Therefore, there is no basis 
for an evaluation in excess of 60 percent under the pre-
amendment regulations.

Having determined that the veteran is entitled to a 60 
percent rating, but no more, under the old regulations, the 
Board will now consider whether a higher than 60 percent 
rating is warranted under the new regulations.  As noted 
above, under the amended spinal regulations, which were 
considered by the RO, a higher than 60 percent rating will be 
warranted only with unfavorable ankylosis of the entire spine 
(warranting a 100 percent rating).  In this case, the Board 
finds that a higher rating is not warranted under the amended 
regulations.  

Importantly, the Board finds there is no evidence of 
ankylosis (either favorable or unfavorable) of the entire 
spine.  While range of motion is severely limited, as 
evidence in the June 2002 VA examination where range of 
motion was reported as flexion of 55/95, extension of 5/35, 
lateral flexion of 10/40, and no lateral rotation, there is 
no indication of ankylosis of the entire spine.  As such, a 
rating in excess of the now currently-assigned 60 percent 
under the amended Rating Formula is not warranted.  Because 
this is the only basis for a higher than 60 percent rating in 
the amended regulations, the Board finds that the claim for a 
higher rating must be denied.

The Board has also carefully reviewed the veteran's written 
statements.  While his statements are probative of 
symptomatology, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The objective medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.  Thus, 
the Board concludes that a 60 percent rating, but no more, is 
warranted for his lumbar spine disability.

II.  Entitlement to an Evaluation in Excess of 30 Percent for 
a Mood Disorder with Depression

In addition to the regulations outlined above, the Board 
notes that the RO granted entitlement to service connection 
for a mood disorder by rating decision dated in January 2001.  
The veteran now disagrees with the disability rating, which 
places the issue in appellate status.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case has 
indicated that all pertinent evidence has been considered, 
and the RO has determined that a 30 percent rating is to be 
assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the relevant regulations, a 10 percent evaluation may 
be assigned with occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran contends that his psychiatric disorder should be 
rated higher than the current 30 percent rating.  After a 
review of the claims file, the Board finds that the claim 
must be denied.

Specifically, in an August 2000 VA mental disorders 
examination report, the examiner noted that the veteran had 
no psychiatric disorder during his period of active duty; 
however, he had been suffering from chronic pain due to a 
service-connected back injury.  The veteran stated that the 
pain interfered with his work and sleep.  He reported a six-
month history of depression, feeling sad, infrequent crying 
spells, feeling emotional, fatigue, listlessness, diminished 
sex drive, poor appetite, difficulty falling and staying 
asleep, waking up feeling tired and unrefreshed.  He denied 
undue anxiety.  

Mental status examination revealed that the veteran was 
friendly, talked softly, was cooperative, had coherent, 
relevant, and goal-directed speech, and had a moderately 
depressed affect.  He denied suicidal ideation and was not 
homicidal.  He grimaced in the chair apparently due to back 
pain.  He did not show any signs or symptoms of psychosis, 
hallucinations, or delusions.  He was oriented to time, 
place, and person.  Recent and past memory was good.  He was 
up-to-date with current events, attention span and 
concentration were within normal limits, thinking was not 
concrete, and judgment and insight were not impaired.  The 
final diagnosis was mood disorder with depressive features 
due to chronic back pain.  His GAF due to mood disorder was 
reported as 60.

In a June 2002 VA mental disorders examination report, the 
veteran was noted to be diagnosed with a mood disorder with 
depressive features due to chronic back pain.  He obtained 
treatment at the mental health clinic approximately every two 
to three months and was on psychotropic medications.  He 
continued to complain of decreased appetite, difficulty 
falling asleep, and not feeling fully rested after a night's 
sleep.  He described his mood as neutral, had a reduced sex 
drive, and was having difficulty with his current 
relationship.  He denied panic attacks or psychotic symptoms.  

Mental status examination revealed that the veteran was 
alert, had good eye contact and interacted appropriately, 
spoke with a low voice, was coherent, showed physical 
discomfort in the chair, could think abstractly and was goal-
oriented, and there was no suicidal or homicidal ideation.  
His affect was subdued and appropriate, cognitive functions 
were grossly intact, and his judgment and insight were 
intact.  The final diagnoses included mood disorder, 
depression, associated with medical condition of back 
disorder and chronic pain.  The GAF was reported as 55.

The Board finds this evidence consistent with the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks anticipated for a 30 
percent disability rating.  Taken together, the veteran's 
ability to maintain a personal relationship with a 
significant other, and the absence of symptoms consistent 
with a higher rating, such as flattened affect, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, impairment of judgment, or impairment 
in abstract thinking, is consistent with a 30 percent rating.  
Moreover, a GAF in the 55-60 range is consistent with 
"moderate" symptoms.  Further, the veteran has stated that 
his difficulty with employment is related to his back 
disorder, not to his psychiatric disorder.  Therefore, the 
Board finds that the over-all picture of the veteran's 
psychiatric disorder is more consistent with a 30 percent 
disability and no higher rating is warranted at this time.

The Board has also considered the veteran's written 
statements that his psychiatric symptoms are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Similarly, the Board has weighed his complaints against the 
over-all medical evidence of record and finds that no more 
than the currently-assigned 30 percent disability rating is 
warranted. 

III.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In this case, the Board notes that the veteran's service-
connected disabilities include discogenic disease, now rated 
at 60 percent disabling; mood disorder with depressive 
features, rated at 30 percent disabling; and right shoulder 
strain, rated at 0 percent disabling.  In light of this 
decision, he now has a combined evaluation for compensation 
over 60 percent disabling.  As such, his greater than 60 
percent rating satisfied the schedular rating requirements.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the disabilities associated with the veteran's 
service-connected low back and mood disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  To this end, the Board is persuaded by 
a review of the medical evidence.  

The Board places significant probative value on a May 2001 
mental health consultation, which specifically addressed the 
issue of the veteran's employment.  After a mental status 
examination, the examiner concluded that "the patient is 
totally disabled both socially and industrially for gainful 
employment due to his chronic pain and depression."  The GAF 
was reported at 50.  Moreover, in a September 2001 Social 
Security Administration (SSA) decision, the veteran was found 
to be disabled due to his back pain and mood disorder.  In 
addition, the Board notes that the veteran was started on 
oral morphine for back pain in July 2002.

As such, the Board finds that his service-connected 
disabilities more likely than not render him unemployable.  
That is to say, the nature and extent of his service-
connected disabilities, particularly in light of the now-
assigned 60 percent rating for a low back disability, are 
such that he could not realistically be expected to obtain or 
maintain any type of substantially gainful employment 
regardless of his non-service-connected disabilities.  
Accordingly, with resolution of reasonable doubt in the 
veteran's favor, a total rating for compensation based on 
individual unemployability is warranted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2001 and April 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in June 2001 and April 2003 
were not given prior to the first AOJ adjudication of the 
claims, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Further, the provisions of 
38 C.F.R. § 3.159 were provided to the veteran in a March 
2003 statement of the case.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the March 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letters was non-prejudicial error.  

Further, inasmuch as the Board is allowing a total disability 
rating, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in August 2000 and June 2002.  
In addition, the Board notes multiple consultation records 
associated with the claims file which address the issue on 
appeal.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a 60 percent disability rating, 
but no more, for discogenic disease L4-L5 and L5-S1 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

The claim for entitlement to an evaluation in excess of 30 
percent for a mood disorder with depression is denied.

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



